Citation Nr: 0108884	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of the veteran's 
Department of Veterans Affairs benefits to L.S., his 
former spouse, on behalf of their children, L. and W.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO granted a portion 
($222.00) of the veteran's VA benefits to L.S., his 
former spouse, on behalf of their children, L. and W.  It 
should be noted that such an amount continues to be 
withheld from his monthly benefits (See VA letter, dated 
in September 2000).

In his Notice of Disagreement, received in March 1995, 
the veteran reported that he had asked VA to send $222.00 
of his VA benefits to his children, so that when he went 
back to court with his former spouse, he would be able to 
show that she had been receiving child support.  That 
statement raised the question as to whether the veteran 
wished to pursue his appeal.  Therefore, in January 2001, 
the Board sent the veteran a letter asking whether he 
did, in fact, wish to pursue his appeal.  There is no 
evidence, such as a notice of nondelivery by the Post 
Office, that the veteran did not receive that letter; 
however, he did not submit a response.  There is no 
evidence, however, that he has withdrawn his appeal in 
accordance with 38 C.F.R. § 20.204(b) (2000); and, 
therefore, the Board will proceed to consider the appeal.


REMAND

Under 38 U.S.C.A. § 5307 (West 1991), if the veteran's 
children are not in the veteran's custody, all or any 
part of the compensation or pension payable on account of 
the veteran may be apportioned as may be prescribed by 
the Secretary of the VA. 

A "special" apportionment may be paid, without regard to 
any other provision regarding apportionment, where 
hardship is shown to exist.  VA compensation may be 
apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case as long 
as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such 
factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents 
in whose behalf the apportionment is claimed, and the 
special needs of the veteran, his or her dependents and 
the apportionment claimants.  38 C.F.R. § 3.451 (2000).

Since the RO's decision in February 1995, the veteran has 
been granted additional VA benefits, including service 
connection for a low back disability and a total rating 
due to unemployability caused by service-connected 
disability (See rating decisions, dated in November 1999 
and in February 2000).  However, there is no evidence on 
file, dated since 1995, which shows the financial status 
of the veteran and his former spouse, including any 
changes in the amount of child support the veteran is 
required to pay.

In April 1995, the veteran's former spouse reported that 
the veteran had not provided support for his children in 
years and that that fact could be verified through the 
DHS Office in Norman, Oklahoma.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That law also eliminated the concept of a 
well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA; and, therefore, it would be potentially prejudicial 
to the veteran and/or his ex-spouse if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance noted above 
that must be rendered to comply with the VCAA.  However, 
it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

In light of the foregoing, additional development of the 
record is necessary prior to further appellate 
consideration.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should request information 
from the veteran as to his current 
financial status, including his 
current income from every source, 
expenses, and assets.  The veteran 
should also be asked to submit 
evidence regarding any agreements 
with his ex-spouse, since 1995, 
concerning child support, as well as 
evidence of the amount of child 
support he has actually provided 
during that time.  In particular, he 
should provide evidence of any 
support other than the $222.00 
monthly withholding from his VA 
benefits.  Such evidence should 
include, but is not limited to, 
canceled checks or money orders.  

3.  The veteran's former spouse 
should also be requested to provide 
an up-to-date income/expense 
statement that lists all sources and 
amounts of income.  She should also 
be asked to submit evidence regarding 
any agreements with the veteran, 
since 1995, concerning child support, 
as well as evidence of the amount of 
child support he has actually 
provided during that time.  This 
should include, but not be limited 
to, a summary, from an official 
source such as the court or the DHS 
Office in Norman, Oklahoma, of the 
exact amount of back support, if any, 
owed by the veteran.  

4.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to an 
apportionment of the veteran's 
Department of Veterans Affairs 
benefits to L.S., his former spouse, 
on behalf of their children, L. and 
W.  If the benefits sought on appeal 
are not granted to the satisfaction 
of either party, the veteran and his 
former spouse and their 
representatives must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  Neither the veteran nor 
his former spouse need take any action until they are 
notified.  It must be emphasized, however, that each has 
the right to submit any additional evidence and/or 
argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-
373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


